Citation Nr: 0012473	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-46 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of a total right knee replacement arthroplasty, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for an increased rating for his service-connected post-
operative residuals of a right knee replacement (right knee 
condition).


REMAND

The record shows that the veteran fractured his femur during 
service and was granted service connection for the residuals 
of that fracture in October 1954.  The  residuals of the 
fracture included traumatic arthritis in the right knee that 
eventually required a total knee replacement in April 1993.  
In July 1993, the RO recharacterized the veteran's service-
connected disorder of the right lower extremity as history of 
fracture of the right femur with marked knee disability, 
status-post total knee replacement.  By this rating action 
the RO evaluated this service-connected disorder as 30 
percent disabling and provided for a temporary total rating 
under 38 C.F.R. § 4.30.  Following a revision of the total 
knee replacement in May 1994, the veteran was once again 
assigned a temporary total rating for convalescent purposes.  
See June 1995 RO rating decision.  	

Following a July 1995 VA examination, the RO denied the 
veteran's claim for an increased rating in August 1995, and, 
as noted in the introduction, the veteran appealed.  

During the course of his appeal for a higher rating, the 
veteran has essentially asserted that his service-connected 
right knee disorder has become worse.  He specifically stated 
that the right knee problems make him unable to stand for 
more than 15 minutes at a time without tremendous pain and 
severe swelling, that the right knee is unstable, and that he 
has severe pain in the right knee when walking.  He has also 
asserted that his inability to stand or walk for any 
reasonable length of time has caused him to be unable to find 
a job.  See September 1995 notice of disagreement and October 
1996 VA Form 9.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter Court) has held that, when a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  See Jackson v. West, 12 Vet. App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Hence, VA has a duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

For the reasons discussed below, the Board finds that 
additional development is warranted with respect to the 
veteran's claim for an increased rating for his service-
connected right knee disorder. 

In April 1997, the veteran underwent his most recent VA 
orthopedic examination in connection with this claim.  
Initially, the Board notes that other than the one indication 
in the medical history that the veteran had recurrent pain in 
the right knee when walking, the examination report contains 
none of the veteran's subjective complaints noted above.  
While objective findings with regard to the right knee were 
reported to include no palpable effusion, normal range of 
motion, and intact ligaments, the VA examiner never commented 
as to whether the veteran experienced functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  The Board notes that these 
factors must be considered in adjudicating the veteran's 
claim.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that ratings based on limitation of motion 
do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Court indicated that 
evaluation of orthopedic disorders must also involve 
consideration of all the factors set forth in 38 C.F.R. 
§ 4.45, including a determination as to whether the veteran 
exhibits weakened movement, excess fatigability, or 
incoordination.  

In light of the DeLuca case and the lack of pertinent medical 
findings on the April 1997 examination (in spite of the 
veteran's specific assertion that his right knee pain caused 
functional loss), and, to provide a current evaluation of the 
veteran's right knee disorder, the veteran should be given a 
new VA examination which takes the foregoing into 
consideration.  Caffery v. Brown, 6 Vet. App. 377 (1994). The 
examiner should perform a contemporaneous and thorough VA 
examination that takes into account the records of the 
veteran's prior medical history, to include the reports of 
right knee replacement surgery.  In the examination report, 
the physician should include an opinion as to whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, and the RO should consider these factors in 
adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca, supra.  In addition, the examiner should 
indicate whether the veteran's right knee disability is 
manifested by arthritis and/or instability, and on remand, 
the RO should consider whether separate evaluations for 
arthritis and instability are warranted.  See VAOPGCPREC 9-98 
(1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 
62 Fed. Reg. 63604 (1997).

The Board also observes that records on file indicate that 
there may be additional relevant medical records available 
that have not yet been associated with the claims folder.  
Specifically, the Board notes that the record reflects that 
the veteran has received treatment from the VA Medical Center 
(VAMC) in Asheville, North Carolina; however, no records from 
that facility are dated after September 1997. The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, it is imperative that any outstanding 
records from VA facilities be obtained and associated with 
the record.  The claims file also suggests that the veteran 
has received treatment from Caldwell Orthopedic Associates, 
PA; however, the last record from that facility also is dated 
in September 1997.  All outstanding pertinent records from 
that facility (as well as any other source or facility 
identified by the veteran) also should be obtained and 
associated with the record before the veteran undergoes 
further examination.  

In view of the forgoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, this matter is hereby REMANDED to the RO for the 
following action.  

1.  The RO should take efforts to obtain 
and associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran from the 
Asheville VAMC and Caldwell Orthopedic 
Associates, P.A., since September 1997; 
as well all pertinent records from any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner must identify all 
residuals of the veteran's right knee 
replacement surgery, and clearly indicate 
whether the veteran has both arthritis 
and instability as a result of such 
surgery.  The examiner also should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss, to the 
aforementioned factors, with increased 
activity and during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of lost motion. 

If the examiner is unable to provide any 
of the requested information with a 
reasonable degree of medical certainty, 
the examiner should clearly so state.  
Otherwise, all examination findings, 
along with the complete rationale for any 
conclusions drawn or opinions expressed 
(to include, as appropriate, citation to 
specific evidence in the record), should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. See Stegall v. West, 11 Vet. App. 
268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  In 
adjudicating the claim for an increased 
evaluation for the right knee, the RO 
should take into consideration any 
functional loss due to pain and pain on 
movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999) and DeLuca v. Brown, 8 
Vet. App. 202 (1995)), as well as whether 
separate evaluations for arthritis and 
instability are warranted (consistent 
with VAOPGCPREC 23-97 (1997), and 
VAOPGCPREC 9-98 (1998)).  The RO must 
fully explain the reasons and bases for 
its determinations, and address all 
matters noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




